91 N.J. Super. 469 (1966)
221 A.2d 47
KEITH MACHINERY CORPORATION, A NEW YORK CORPORATION, PLAINTIFF-RESPONDENT,
v.
THE BOROUGH OF SOUTH PLAINFIELD AND JOHN BORI, TAX COLLECTOR, DEFENDANTS-APPELLANTS.
Superior Court of New Jersey, Appellate Division.
Argued June 13, 1966.
Decided June 17, 1966.
Before Judges CONFORD, KILKENNY and LEONARD.
Mr. John T. Keefe argued the cause for appellants (Mr. Edward J. Santoro, attorney).
Mr. Robert Silver argued the cause for respondent (Messrs. Bilder, Bilder, Silver & McCurley, attorneys).
PER CURIAM.
The judgment is affirmed essentially for the reasons stated by Judge Gerofsky in his opinion.